                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

BRIANNA HAMMER,

          Plaintiff,

v.                                  Case No:   2:18-cv-347-FtM-29MRM

LEE MEMORIAL HEALTH SYSTEM
and JEOVANNI HECHAVARRIA,
R.N.,

          Defendants.


                              OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #56), filed

August 5, 2019, recommending that plaintiff's Motion for Leave of

Court to Supplement and Amend Third Amended Complaint (Doc. #54)

be   denied.      Plaintiff    filed   Objections   to   the   Report   and

Recommendations (Doc. #59) on August 19, 2019, and defendant Lee

Memorial Health System filed a Response to Plaintiff’s Objections

(Doc. #64) on September 3, 2019.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.              28 U.S.C. §

636(b)(1); United States v. Powell, 628 F.3d 1254, 1256 (11th Cir.

2010).   A district judge “shall make a de novo determination of

those portions of the report or specified proposed findings or
recommendations      to   which     objection   is    made.”      28   U.S.C.   §

636(b)(1).       See also United States v. Farias-Gonzalez, 556 F.3d

1181, 1184 n.1 (11th Cir. 2009).            This requires that the district

judge “give fresh consideration to those issues to which specific

objection has been made by a party.”            Jeffrey S. v. State Bd. of

Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990)(quoting H.R. 1609,

94th    Cong.,   §   2   (1976)).     The    district   judge    reviews   legal

conclusions de novo, even in the absence of an objection.                    See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

       This case was removed to federal court on May 17, 2018, on

the Second Amended Complaint (Doc. #2).               On August 3, 2018, the

Court granted a Partial Motion to Dismiss (Doc. #6) for failure to

state a claim, and dismissed Counts II, III, IV, V, and VI without

prejudice to amending.         (Doc. #24.)    On August 16, 2018, plaintiff

filed    a   Third   Amended    Complaint     (Doc.   #25).      Defendant   Lee

Memorial Health System once again moved to dismiss, and on October

18, 2018, the motion was granted in part and denied in part.                    By

Opinion and Order (Doc. #31), the Court granted the motion as to

Counts II and V, dismissing these counts without prejudice, and

otherwise denied the motion.          Plaintiff took no action as to the

dismissed counts, and on November 7, 2018, defendant filed an

Answer and Affirmative Defenses (Doc. #32).                    An Amended Case

Management and Scheduling Order (Doc. #35) was issued without



                                      - 2 -
extending a deadline to amend the pleadings, and trial is set for

the March 2020 trial term. 1   On July 18, 2019, plaintiff filed the

Motion for Leave of Court to Supplement and Amend Third Amended

Complaint (Doc. #54) to include “uncovered facts the sexual assault

against the Plaintiff was foreseeable in the five (5) years prior

to March 2015”, that plaintiff’s sexual assault was reasonably

foreseeable,   and   that   defendant    failed   to   adequately   train,

educate and/or supervise its employees for the prevention of future

sexual assaults.     (Doc. #54, pp. 3, 8.)   Plaintiff argued that “no

meaningful discovery in the case had occurred” and therefore the

deadline to amend could not have been met.        (Id., p. 4.)

     The current motion seeking to supplement and/or amend to add

facts discovered during discovery was filed approximately 9 months

after the expiration of the deadline to amend pleadings.             (Doc.

#56, p. 3.)    The Magistrate Judge reviewed the motion for good

cause and excusable neglect in concluding that “allowing Plaintiff

to file and proceed on the expanded allegations in the Fourth

Amended Complaint would throw open the doors of expert discovery

when the deadlines governing expert discovery – which were set

long ago and modified multiple times already – have now lapsed.

(Id., pp. 7-8.)      The Magistrate Judge found that the expanded



     1 As noted by the Magistrate Judge, the parties stipulated to
an October 15, 2018, deadline to file motions to add parties or to
amend pleadings. (Doc. #56, p. 3.)



                                 - 3 -
allegations    would   be    “highly    prejudicial”        to    defendant,      and

further found that the reasons for delay were “unpersuasive and

self-defeating.”       (Id.,    pp.    8,     11.)    The    Magistrate         Judge

concluded that plaintiff had not acted in good faith, and had

failed to demonstrate excusable neglect.

     Plaintiff     objects    that    the   supplemental         facts   would    not

expand the allegations, and both parties have retained experts on

the issues 2 so defendant would suffer no prejudice.                        Plaintiff

objects that the request to amend was in good faith and simply to

provide    more    detailed    factual        allegations        to   the     broader

allegations.      After a careful and complete review of the findings

and recommendations, as well as the record in this case, the Court

accepts the Report and Recommendation of the magistrate judge and

overrules the objections.       The Court simply cannot find good cause

or excusable neglect for failing to timely seek to extend the

deadline to amend the pleadings if discovery was indeed still

ongoing, and in light of the current posture of this case.

     Accordingly, it is now

     ORDERED:

     1. The Report and Recommendation (Doc. #56) is hereby ACCEPTED

          and ADOPTED and the findings incorporated herein.


     2 Defendant denies this fact arguing that there is nothing to
suggest that Lee Memorial Health System’s expert analyzed the
education, training, or supervision of any of its thousands of
employees. (Doc. #64, p 12.)



                                      - 4 -
     2. Plaintiff's Objections to the Report and Recommendations

       (Doc. #59) are overruled.

     3. Plaintiff's Motion for Leave of Court to Supplement and

       Amend Third Amended Complaint (Doc. #54) is denied.

     DONE and ORDERED at Fort Myers, Florida, this   6th     day of

September, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

All Parties of Record




                                 - 5 -
